Mr. Justice Wole
delivered the opinion of the court.
This is an appeal from a judgment of the District Court of Arecibo in a case of falsification of evidence. The defendant was charged with havinu offered and promised $4 to a *245witness to testify in Ms favor. The trial was had before a jury, and the defendant declared guilty, and sentenced to two years and six months in the penitentiary at hard labor, and the costs.
None of the evidence taken at the trial nor the charge of the court appear in the record. There is no bill of exceptions nor statement of facts, and nothing has been presented to ns in the shape of a brief or an argument which would show that any error was committed by the court below.
For these reasons the sentence must be affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figneras and MacLeary concurred.